Exhibit 10.5
 
GLOBAL GOLD CORPORATION GUARANTEE
 
THIS GUARANTEE, made this 25th day of February, 2010, by GLOBAL GOLD
CORPORATION, a Delaware USA corporation  with its principal offices at 45 East
Putnam Avenue, Greenwich, Connecticut, USA  (hereinafter called the
“Guarantor”), in favor of  INDUSTRIAL MINERALS SA, c/o Lenz & Staehelin, Rte de
Chêne 30, 1208 Genève, Switzerland   (hereinafter called “Obligor”).
 
W I T N E S S E T H :
 
1.  Guarantee of Obligations.  Guarantor hereby guarantees to Obligor the
complete and punctual payment or performance of each and every indebtedness and
obligation (collectively, the “Obligations”), now existing or arising at any
time hereafter, of Obligee to Obligor between Obligor and MEGO GOLD, LLC,
registered offices at Suite #2, 2A Tamanian Street, Yerevan, Armenia, 0009
(hereinafter called “Obligee”) arising out of or relating directly or indirectly
to the “Gold Concentrate Supply Contract” dated as of February 25th 2010  and
the related “Security Agreement”  dated as of February 25th 2010 (copies of both
executed agreements are attached hereto and made a part hereof.)
 
2.  Absolute, Unconditional Guarantee.  This guarantee is an absolute, present,
primary, continuing, unlimited and unconditional guarantee of payment and
performance, and, without limitation.  If Obligee at any time fails to pay or
perform any of the Obligations, Guarantor shall immediately effect complete
payment and performance.  Obligor shall have the right in its sole discretion to
select the enforcement of the collateral under the Security Agreement and/or
this Guarantee in case of default by the Obligee to duly perform any Obligation.
Choice by the Obligor on enforcement of the Security Agreement collateral shall
not result in waiver and/or cancellation of the rights vested to Obligor under
this Guarantee. The payment by the Guarantor of the whole amount owed to the
Obligor by Obligee shall be sufficient ground for termination of the Security
Agreement.
 
3.  Amendment.  No right or benefit in favor of Obligor shall be deemed waived,
no obligation or liability of Guarantor hereunder shall be deemed modified,
diminished, released, compromised, extended, discharged or otherwise affected,
and no provision or term hereof may be amended, modified or otherwise changed
except by an instrument in writing, specifying the same, duly executed by
Obligor.
 
4.  Assigns.  This guarantee and all rights and obligations hereunder shall
inure to the benefit of and shall be binding on Obligor, Guarantor and their
respective successors and assigns.
 
           5.  Incorporation of Gold Concentrate Supply Contract Terms .    The
parties expressly incorporate by reference the provisions of the  Gold
Concentrate Supply Contract, including but not limited to those related to
choice of law and choice of forum.


IN WITNESS WHEREOF, the parties have duly executed this Guarantee on or as of
the date first above mentioned.
 
 
[ex10-5sig.jpg]
 
                                                                                   